           Case 2:18-cr-00247-DOC Document 45 Filed 02/20/19 Page 1 of 1 Page ID #:238

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                       CRIMINAL MINUTES – GENERAL


Case No.        CR 18-0247-DOC                                                               Date: February 20, 2019


Present: The Honorable:    DAVID O. CARTER, U.S. District Judge

Interpreter N/A


                Deborah Lewman                    Debbie Gale, CourtSmart                            Jake D. Nare
                  Deputy Clerk                      Court Reporter / Recorder                     Assistant U.S. Attorney


  U.S.A. v. Defendant(s)          Present Cust    Bond                Attorneys for Defendants:               Present App Ret

  Salvador Vasquez                 X      X                           Andrea L. Jacobs, DFPD                      X         X

PROCEEDINGS: MOTION TO SUPPRESS EVIDENCE AND STATEMENTS [29]

         Witnesses called, sworn and testified. Closing arguments heard.

      For the reasons stated on the record, Defendant’s Motion to Suppress Evidence and Statements [29]
is DENIED.




                                                                                                                     2:07
                                                                              Initials of Deputy Clerk      djl




CR-11 (04/15)                                    Criminal Minutes – General                            Page 1 of 1
